DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 11/18/2021. Claims 16, 18-20, 22, 24-30 were pending. Claims 16, 18-20 were amended. Claims 1-15, 17, 21, 23 were cancelled. Claims 27-30 were withdrawn.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16, 18-20, 22, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 4 of claim 16, the phrase “the metal-ceramic substrate is essentially free of metal particles” is subjective, vague and indefinite (emphasis added).  It is unclear from the claim 
	Claims 18-20, 22, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 16.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

7.	Claim 16, 18-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ovtchinnikov et al. (US 2014/0353362 A1) in view of Unrath et al. (US 2019/0001442 A1).
Regarding to claim 16, Ovtchinnikov discloses a method for ablation of a metal-ceramic substrate, comprising:
ablating the metal-ceramic substrate with a laser (paragraph 0035-0044)
wherein the laser is used under process conditions such that the metal-ceramic substrate is essential free of metal particles (paragraph 0032-0033, Fig 2).
	Wherein the laser power is between 0.5 Watts to 500 Watts (paragraph 0043); 
	and the effective maximal processing speed of the laser is at 3 m/sec or 4 m/sec or 5 m/sec or 6 m/sec or 7 m/sec or 8 m/sec or 7.3 m/sec (See Fig 6-Fig 7, paragraph 0039-0040).
Regarding to claim 16, Ovtchinnikov does not explicitly disclose wherein the laser is used with a relationship between the laser power (W) and the maximal processing speed of the laser (m/sec) which corresponds to the following formula (1): 

y ≤ 4.7 In x-15		 (1) wherein x = laser power in W; and

y = effective maximal laser processing speed in m/sec.
wherein the laser power is between 40 W and 200 W


When the laser power at 50 Watts, 60 Watts, 100 Watts, or 200 Watts is used (as disclosed by Unrath), it is possible to calculate the maximum laser speed in formula (1) as follow:
When x =50 Watt
Y ≤ 4.7 In x-15 		Note x = 50 Watts in this calculation
y ≤ 4.7 In 50-15
y ≤ 4.7*3.912 -15
y ≤ 3.386 m/sec	Note: 3 m/sec as taught by Ovtchinnikov is less than 3.386 m/sec based on the calculation of formula (1)


 When x =60 Watt
Y ≤ 4.7 In x-15 		Note x = 60 Watts in this calculation
y ≤ 4.7 In 60-15
y ≤ 4.7*4.094 -15
Note: 3 m/sec or 4 m/sec as taught by Ovtchinnikov is less than 4.24 m/sec based on the calculation of formula (1)

When x =100 Watt
Y ≤ 4.7 In x-15	 		Note x = 100 Watts in this calculation
y ≤ 4.7 In 100-15
y ≤ 4.7*4.605 -15
y ≤ 6.64 m/sec	Note: 3 m/sec or 4 m/sec or 5 m/sec or 6 m/sec as taught by Ovtchinnikov is less than 6.64 m/sec based on the calculation of formula (1)


When x =200 Watt
Y ≤ 4.7 In x-15 			Note x = 200 Watts in this calculation
y ≤ 4.7 In 200-15
y ≤ 4.7*5.298 -15
y ≤ 9.90 m/sec	Note: 3 m/sec or 4 m/sec or 5 m/sec or 6 m/sec or 7 m/sec or 8 m/sec as taught by Ovtchinnikov is less than 9.90 m/sec based on the calculation of formula (1)

Therefore, Ovtchinnikov clearly discloses the laser is used in his invention satisfies the relationship between the laser power (W) and the maximum processing speed satisfied the 
Regarding to claim 18, Ovtchinnikov fail to disclose “wherein the laser is used with a relationship between the laser power (W) and the maximal processing speed of the laser (m/sec), which corresponds to the following formula (2):

y ≤ 5.0 In x -18 		(2) wherein x = laser power in W; and
However, Ovtchinnikov clearly discloses to use a laser having a laser power between 0.5 Watts to 500 Watts, wherein the laser speed is at 3 m/sec; 4 m/sec, 5 m/sec; 6 m/sec, 7 m/sec or 8 m/sec or 7.3 m/sec (paragraph 0039, Fig 6). 
When the laser power at 100 Watts, or 200 Watts is used (as disclosed by Unrath in paragraph 0048), it is possible to calculate the maximum laser speed in formula (2) as follow:
When x =100 Watt
Y ≤ 5 In x-18 		Note x = 100 Watts in this calculation
y ≤ 5.0 In 100-18
y ≤ 5.0*4.60 -18
y ≤ 5.025 m/sec	Note: 3 m/sec or 4 m/sec as taught by Ovtchinnikov is less than 5.025 m/sec based on the calculation of formula (1)

When x =200 Watt

y ≤ 5.0 In 200-18
y ≤ 5.0*5.298 -18
y ≤ 8.49 m/sec	Note: 3 m/sec or 4 m/sec or 6 m/sec or 7 m/sec or 7.3 m/sec as taught by Ovtchinnikov is less than 8.49 m/sec based on the calculation of formula (2)


It is clearly from the record that the laser speed is at 3 m/sec; 4 m/sec, 5 m/sec; 6 m/sec, 7 m/sec or 8 m/sec or 7.3 m/sec at 200 Watts (paragraph 0039, Fig 6) is less than 8.49 m/sec. Therefore, Ovtchinnikov clearly discloses the laser is used with the relationship between the laser power (W) and the maximum processing speed satisfied the formula (2) as disclosed by applicants.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal power because it has been held that determination of workable range is not considered inventive.

Regarding to claim 19, Ovtchinnikov disclose the laser is a p-sec laser (paragraph 0044).  Regarding to claim 19, Ovtchinnikov fails to disclose the p-sec laser has a pulse duration of 0.1 to 100 ps. However, Ovtchinnikov clearly disclose the laser is a p-sec laser (paragraph 0044). Unrath discloses a p-sec laser has a pulse duration of greater than or equals to 1 ps, 4 ps, 5 ps, 7 ps, 10 ps, 25 ps, 50 ps, 75 ps, 100 ps, 200 ps (paragraph 0047, overlapping applicant’s range). In 
Regarding to claim 20, Ovtchinnikov discloses wherein the laser speed is at 3 m/sec; 4 m/sec, 5 m/sec; 6 m/sec, 7 m/sec or 8 m/sec or 7.3 m/sec (paragraph 0039, Fig 6; read on applicant’s limitation “at least 0.5 m/sec”). 
Regarding to claim 24, Ovtchinnikov fails to disclose the p-sec laser is an IR-P-sec laser (infrared pico second laser). However, Ovtchinnikov clearly teaches to use p-sec laser (paragraph 0044). Unrath teaches to use IR-P-sec laser (paragraph 0045, 0047, Unrath’s claim 27). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ovtchinnikov in view of Unrath by using IR-P-sec laser because equivalent and substitution of one for the other would produce an expected result. 
Regarding to claim 25, Ovtchinnikov fails to discloses the metal is a copper layer or copper foils, which is applied onto a ceramic substrate.  However, Ovtchinnikov clearly teaches to deposit a metal layer onto a ceramic substrate (paragraph 0008).  Unrath teaches to form a copper or copper foil on a substrate (paragraph 0037, 0038, 0192).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ovtchinnikov in view of Unrath by having the metal is a copper or copper foil because equivalent and substitution of one for the other would produce an expected result.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Ovtchinnikov (US 2014/0353362 A1) in view of Unrath et al. (US 2019/0001442 A1) as applied to claims 16, 18-20, 24-25 above, and further in view of Harrison et al. (US 2019/0193445 A1).
Regarding to claim 22, Ovtchinnikov fails to disclose the p-sec laser has a pulse energy of 10 to 500 µJ. However, Ovtchinnikov clearly discloses to expose the metal-ceramic substrate to laser beam. Harrison discloses to applied a laser have a pulse energy of 12 µJ or 20 µJ (paragraph 0142-0146, overlapping applicant’s range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal pulse energy because it has been held that determination of workable range is not considered inventive.

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ovtchinnikov (US 2014/0353362 A1) in view of Unrath et al. (US 2019/0001442 A1) as applied to claims 16, 18-20, 24-25 above, and further in view of Mahler et al. (US 2017/0338169 A1).
Regarding to claim 26, Ovtchinnikov does not explicitly disclose the metal-ceramic substrate is a DCB substrate (direct copper bond). However, Ovtchinnikov clearly teaches to deposit metal on a ceramic substrate (paragraph 0008). Mahler teaches the substrate is Direct Copper Bonded (DCB) substrate (paragraph 0249, 0259, and 0326). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ovtchinnikov and Unrath in view of Mahler by using DCB substrate because equivalent and substitution of one for the other would produce an expected result.  

Response to Arguments
10.	Regarding to previous ground of rejection under 35 U.S.C 112(a), the applicant’s amendment along with the remark was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(a).
Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicant’s amendment raised new ground of rejection under 35 U.S.C 112(b) as discussed above.  
Regarding to previous ground of rejection of under 35 U.S.C 102 as being anticipated by Ovtchinnikov (US 2014/0353362 A1), the applicants stated:
“With this response, claim 16 has been amended to further define the relationship between the processing speed and the power of the laser in more detail. In addition, it also specifies that the laser power x is between 40W and 200W. These features are not taught or suggested.
The Ovtchinnikov reference relates to a method for manufacturing sub-mounts for laser diodes. The method comprises the use of a laser pulse to ablate specific regions in the metal coating. The Ovtchinnikov reference further discloses the use of a laser power from 0.5 to 500 W and independently, individual processing speeds for the laser of 3, 4, 5, 6, 7 and 8 m/sec. The Ovtchinnikov reference, however, fails to teach at any point a particular relationship between the processing speed and the power of the laser.
For example, in Paragraph [0043] of the Ovtchinnikov reference, it mentions that the power of the laser is in general between 0.5 and 500 W, while Figure 7 merely reveals the relationship between the ablation depth and the processing speed without mentioning any values for the power. Moreover, Figures 6, 8 and 9 of the Ovtchinnikov reference show respectively the relationship between the ablation depth and the pulse sequence, the pattern spacing and the pulse duration at a constant processing speed of 7.3 m/sec. Values for the laser power are not mentioned here either.
There is no disclosure or suggestion in the Ovtchinnikov reference regarding the specific laser power used when each of the aforementioned laser processing speeds of 3, 4, 5, 6, 7 and 8 m/sec are used. Paragraph [0044] of the Ovtchinnikov reference describes that a large number of parameters (such as the pulse duration, the pulse sequence, the power of the laser beam, the wavelength, the thickness of the sub-mount, the linear processing speed and the number of passes) the must be considered, without however, ever identifying a specific relationship between these parameters, and in particular between the processing speed and the laser power.
The claimed method specifies that in order to ensure that the metal-ceramic substrate is essentially free of metal particles, a specific range for the processing speed must be used for each different value of the power of the laser. Specifically, the claimed method specifies that the power of the laser is between 40 and 200W. In fact, as illustrated in the table in Paragraph [0105] on page 7 of the Published Application, values for the power of the laser of less than 40 W and more than 200W are rather undesirable. These limitation of the laser power ensures that the substrate is essentially free of metal particles so that the metal particles formed by laser ablation are so low that the insulation properties of the metal-ceramic substrate are not impaired to an extent which interferes the use of the metal-ceramic substrate as a circuit carrier for power electronics applications.
This is not taught or suggested in the Ovtchinnikov reference, which simply teaches a broad range for the laser power, form 0.5 to 500W, without any further information or limitation”
The applicant’s argument was sufficient to overcome the examiner previous ground of rejection of under 35 U.S.C 102 as being anticipated by Ovtchinnikov.  However, upon further consideration, a new ground of rejection was set forth as discussed above.  Specifically, Unrath discloses a p-laser has a power of greater than or equal 50 W, 60 W, 100 W, 150 W, 200 W (paragraph 0048, within applicant’s range).  Further, the calculation as shown above by the examiner shown that Ovtchinnikov clearly discloses the laser is used in his invention satisfies the relationship between the laser power (W) and the maximum processing speed satisfied the formula (1) as disclosed by applicants.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal power because it has been held that determination of workable range is not considered inventive.
Regarding to previous ground of rejection under 102 as being anticipated by Wacker (US 2019/0009362), the applicants stated “Accordingly, since the subject matter disclosed in both the Wacker, et al. U.S. Patent Publication No. 2019/0009362 reference and in the claimed invention of the current application, not later than the effective filing date of the claimed invention, were both subject to an obligation of assignment to Heraeus Deutschland GmbH & Co., the Wacker et al. reference is effectively removed. Therefore, Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 102(a)(1) rejection to claims 16-26, and requests allowance of these claims.”  The applicant’s argument was persuasive.  Thus, the 
Regarding to previous ground of rejections under 35 U.S.C 102 as being anticipated by Yamada (US 2003/0123770 A1), the applicants stated “As previously discussed, with this response, claim 16 has been amended to further define the relationship between the processing speed and the power of the laser in more detail. In addition, it also specifies that the laser power x is between 40W and 200W. These features are not taught or suggested.
As conceded in the Office Action, by the lack of rejections of prior claims 17 and 18, there is simply no disclosure or suggestion in the Yamada, et al. regarding specific laser power used. Nothing in the reference teaches or suggests a defined relationship between the processing speed and the power of the laser nor that the laser power x is between 40W and 200W. Therefore, Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 102(a)(1) rejection to claims 16, 19, 21 and 25, and requests allowance of these claims.”  The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection of under 35 U.S.C 102 as being anticipated by Yamada.  However, upon further consideration, a new ground of rejection was set forth as discussed above.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713